DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/22 has been considered. A copy of form PTO-1449 is attached.

 Drawings
The drawings filed on 12/15/20 are accepted.

Specification
The substitute specification filed 15/12/20 has been entered.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 11 and 20.
As to claims 1 and 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “chelating the amount of copper in the buffered aqueous sample with a copper(I) chelating agent; measuring the amount of copper in the aqueous sample by measuring a first change in intensity of the absorbance of the copper chelated aqueous sample; chelating the amount of zinc in the buffered aqueous sample with a zinc(II) chelating agent; and measuring the amount of zinc in the aqueous sample by measuring a second change in intensity of the absorbance of the zinc chelated aqueous sample”, in combination with the rest of the limitations of claims 1 and 11.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render limitations “chelating the amount of copper in the buffered aqueous sample with bicinchoninic acid; measuring the amount of copper in the aqueous sample by measuring a first change in intensity of the absorbance of the copper chelated aqueous sample; chelating the amount of zinc in the buffered aqueous sample with 2-Carboxy-2'- hydroxy-5'-sulfoformazyl-benzene monosodium salt; and measuring the amount of zinc in the aqueous sample by measuring a second change in intensity of the absorbance of the zinc chelated aqueous sample”, in combination with the rest of the limitations of claim 20. 
Claims 2-10 and 12-19 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                 August 25, 2022